EXHIBIT 2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements No. 333-46772 and No. 333-117930 of PG&E Corporation on Form S-8 of our reports dated June 26, 2007 appearing in the Annual Reports on Form 11-K of the PG&E Corporation Retirement Savings Plan and the PG&E Corporation Retirement Savings Plan for Union-Represented Employees for the year ended December 31, 2006. /s/Deloitte & Touche LLP San Francisco, California June 26, 2007
